UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1492


SANTANA CLINE,

                    Plaintiff - Appellant,

             v.

HSBC BANK USA, N.A.; REISENFELD & ASSOCIATES; CHRISTOPHER
DAWSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:17-cv-02975)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Santana Cline, Appellant Pro Se. Andrew Michael Williamson, BLANK ROME LLP,
Washington, D.C.; Gregory Alan Stout, REISENFELD & ASSOCIATES LPA LLC,
Cincinnati, Ohio, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Santana Cline seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing Cline’s civil action. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 28, 2018. The

notice of appeal was filed on May 1, 2018. Because Cline failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal

for lack of jurisdiction. In light of this disposition, we deny as moot Appellees’ motions

to dismiss the appeal pursuant to Fed. R. App. P. 31(c) and for sanctions pursuant to Fed.

R. App. P. 38. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                                 DISMISSED




                                              2